internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-117292-99 cc dom it a b1 district_director taxpayers’ names taxpayers' address taxpayers' identification nos years involved date of conference legend taxpayers group home sponsoring agency state year year memo issue are certain payments that the taxpayers received for foster care in year and year qualified_foster_care_payments under sec_131 of the internal_revenue_code conclusion the payments in issue are qualified_foster_care_payments under sec_131 of the internal_revenue_code tam-117292-99 facts the taxpayers are married individuals who were licensed by the state to operate a group home for eight children in year and year they did not operate any other group homes the taxpayers incorporated sponsoring agency as a nonprofit nonstock corporation under state law to sponsor the taxpayers’ group home as well as a group home licensed to the son of one of the taxpayers and his wife and a group home licensed to the daughter of one of the taxpayers the taxpayers the son and a social worker employed by the sponsoring agency are its officers and directors state law defines a family-operated group home as a home for which the licensee is one or more individuals who operate not more than one group home state law provides that any individual or organization wanting to operate a group home except a county agency or a child welfare agency licensed to place children in group homes shall contract in writing with a sponsoring agency specifying the program under which the home shall be operated and providing for the exclusive placement of children in the group home by or through the sponsoring agency under state law a sponsoring agency must be a child welfare agency licensed to place children in group homes a county agency or the department of health and social services state law requires that every child welfare agency shall be incorporated the sponsoring agency did not apply for tax exempt status under sec_501 of the internal_revenue_code as an organization described in sec_501 during year and year the sponsoring agency was a child welfare agency licensed as a child placing agency for children ages through however the license states on its face the following condition agency is authorized only to sponsor group foster homes the taxpayers have submitted letters from the state and various counties which support their assertion that in year and year the state and the counties not the sponsoring agency placed the children in the taxpayers’ group home the state pays unincorporated group homes and incorporated group homes differently the state’s uniform foster care rate policy applies to unincorporated group homes by contrast the state establishes a rate annually for each incorporated group home based on budget information requested from the incorporated group home payments to incorporated group homes are reported on the group home payroll payments to unincorporated group homes are reported on the foster family care payroll the memo states the following if a child is placed in a treatment foster home through a private child placing agency the purchasing county is required to establish tam-117292-99 payments based upon the uniform foster care rate other costs charged by the private child placing agency must be paid from other line items eg purchase of services thus the memo continues if a county places a child with a private agency the county must determine how much of the cost charged by the agency is a payment for foster care and how much of the cost is a payment for services in year and year the group home appears on a list showing the rates for incorporated group homes with a reference to the sponsoring agency during those years the sponsoring agency entered into purchase of services contracts to provide foster care for children the sponsoring agency paid the taxpayers a portion of the funds it received under these contracts to care for children in the taxpayers’ group home the amount that the taxpayers received for each foster_child per month was less than the limit imposed by the uniform foster care rate policy for family-operated group homes after the conference the taxpayers submitted information that indicates that the amounts that the taxpayers received for foster care were basic maintenance payments or difficulty_of_care_payments law and analysis sec_131 of the internal_revenue_code states that gross_income shall not include amounts received by a foster care provider during the taxable_year as qualified_foster_care_payments sec_131 of the code defines the term qualified_foster_care_payment a qualified_foster_care_payment is any amount that is paid_by a state or a political_subdivision of a state or by a placement agency that is tax exempt under sec_501 of the code as an organization described in sec_501 if that amount is paid to the foster care provider for caring for a qualified_foster_individual in the foster care provider’s home or if that amount is a difficulty of care payment sec_131 of the code defines the term qualified_foster_individual a qualified_foster_individual is any individual living in a foster family home in which the individual was placed by an agency of a state or political_subdivision of a state or if the individual is under age a placement agency that is tax exempt under sec_501 as an organization described in sec_501 sec_131 of the code defines the term difficulty_of_care_payments difficulty_of_care_payments are payments to individuals for the additional care of a qualified_foster_individual provided by reason of a physical mental or emotional handicap of the qualified_foster_individual with respect to which the state has determined a need for additional compensation difficulty_of_care_payments must be designated by the payor as payments for that purpose the additional care must be provided in the foster care provider’s home tam-117292-99 status of the group home as a family-operated group home the threshold issue on these facts is whether the taxpayers’ group home is a family-operated group home although the taxpayers’ group home was licensed in their individual names as a family-operated group home the name of the group home appears on a schedule of rates charged by incorporated group homes with a reference to the sponsoring agency sec_131 does not apply to corporation-operated group homes the statute contemplates that the foster care provider is an individual providing care in the individual’s family home sec_131 defines the term difficulty_of_care_payments as payments to individuals emphasis added moreover sec_131 initially used the term foster parent a term that refers to an individual the term foster care provider replaced the term foster parent merely to reflect the amendment of sec_131 to apply to certain payments for the foster care of adults as well as certain payments for the foster care of children the group home was licensed as a family-operated group home and the payments that the taxpayers received for foster care from the sponsoring agency were within the limit of the uniform foster care rate policy applicable to family-operated group homes letters submitted by the taxpayers after the conference indicate that the payments received for foster care were basic maintenance payments or difficulty_of_care_payments accordingly for purposes of this technical_advice the group home will be treated as a family-operated group home in year and year placement under sec_131 a qualified_foster_care_payment must be a payment for the care of a qualified_foster_individual under sec_131 which defines the term qualified_foster_individual an individual under age must be placed by a state a political_subdivision of a state or a placement agency that is described in sec_501 and is exempt from tax under sec_501 of the code as stated the sponsoring agency is not exempt from tax under sec_501 of the code therefore to meet the requirements of sec_131 the state or a political_subdivision of the state must have placed the children in the taxpayers’ group home we accept the evidence presented by the taxpayers that the children placed in their group home in year and year were placed by the state or a county payment the payments that the taxpayers received for foster care were within the limit of the state’s uniform foster care rate policy the taxpayers have presented evidence these amounts were basic maintenance payments or difficulty_of_care_payments tam-117292-99 accordingly we accept the taxpayers’ argument that the payments they received for foster care were payments by the state or a county conclusion in conclusion the payments that the taxpayers received for foster care in year and year within the limit of the state’s uniform foster care rate policy are qualified_foster_care_payments under sec_131 of the internal_revenue_code a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent
